


Exhibit 10.40

 

[g29602kki001.jpg]

 



October 19, 2007



Mr. Michael P. Corkery

 

 

ICO Global Communications

11700 Plaza America Drive

Suite 1010

Reston, VA 20190

 

Tel   +1 703 964-1400

Fax   +1 703 964-1401

 

www.ico.com

 

Dear Mike:

 

We are pleased to offer you the position of Executive Vice President, Chief
Financial Officer with ICO Global Communications (Holdings) Limited and ICO
North America, Inc. (together with ICO Satellite Services G.P. (your employer)
and other subsidiaries and affiliates, “ICO”) under the terms of this letter
agreement (“Letter Agreement”). You will have the rights, powers, duties and
obligations as may be agreed upon from time to time.  During the course of your
employment with ICO you will devote your full business time and efforts to ICO;
provided, that, nothing herein will prevent you from (i) participating in
industry, trade, professional, charitable and community activities, (ii) serving
on corporate, civic or charitable boards or committees as mutually agreed by us
and you, and (iii) managing your personal investments and affairs, in each case
so long as such activities do not conflict with ICO’s interests or interfere
with the performance of your responsibilities to ICO.  We anticipate the
starting date for this position and for purposes of this Letter Agreement shall
be November 19, 2007 (“Start Date”).

 

Base Salary, Hiring Bonus and Annual Bonus

 

We are offering you an annual salary of $325,000, less payroll taxes and
required withholding, which will be paid to you in regular intervals in
accordance with ICO’s customary payroll schedules for salaried employees. 
Currently ICO’s salaried employees are paid monthly on the last business day of
each month.  This salary may be adjusted in the future in accordance with ICO’s
compensation practices.   There currently is no planned cash bonus for your
position.  However, you will be eligible to be considered for additional
compensation (such as stock options, restricted stock and/or a cash bonus
program) to the extent the Compensation Committee or the Board of Directors
considered such programs for senior executives generally.

 

Stock Options

 

Subject to the approval of the Board of Directors, you will receive an option to
purchase 325,000 shares of the Class A common stock of ICO Global Communications
(Holdings) Limited (“Option”), with an exercise price equal to the closing price
on the date of grant.  The

 

--------------------------------------------------------------------------------


 

Option will vest in equal annual installments on each of the first, second,
third, and fourth anniversaries of your Start Date.  The Option will be
evidenced by a stock option agreement approved for the grant of other stock
options under the ICO Global Communications (Holdings) Limited Amended and
Restated 2000 Stock Option Plan (“Plan”) and will be subject to the terms and
conditions of the Plan.

 

Employee Proprietary Information and Inventions Agreement

 

In exchange for the consideration of your employment, you agree to execute and
abide by the terms of the ICO Employee Proprietary Information and Inventions
Agreement, a copy of which is enclosed.

 

Benefits; Vacation; Expenses

 

You may participate in and to receive benefits from all present and future life,
accident, disability, medical, pension and savings plans and all similar
benefits made available generally to employees of ICO.  The amount and extent of
benefits to which you are entitled will be governed by the specific benefit
plan, as it may be amended from time to time.  At present, as an employee
benefit, ICO contributes 12% of your monthly salary (excluding bonus) to a
401(k) program up to the maximum amount permitted by law (which is $27,000 in
2007).  You will be eligible to participate in ICO’s 401(k) plan on the first
day of the month following your Start Date.

 

You will accrue four weeks (20 days) of paid vacation per year or such longer
period as may be provided by ICO.  Such vacation will be taken at such times and
intervals as will be determined by you, subject to the reasonable business needs
of ICO.  You can accumulate a maximum of 25 days of accrued but unused vacation
time in the aggregate.

 

ICO will pay or reimburse you promptly for all reasonable business expenses and
other disbursements incurred or paid by you in the performance of your duties
and responsibilities to ICO, including those incurred or paid in connection with
business related travel, telecommunications and entertainment, subject to
reasonable substantiation of such expenses by you in accordance with ICO’s
policies.

 

Termination

 

Without Cause

 

If ICO terminates your employment without Cause, as defined below, then you will
be entitled to the following:

 

·                    a lump sum payment (less any required deductions) in an
amount equal to (i) your unpaid base salary through the date of termination,
(ii) the value of your vacation time not used as of the date of termination to
the extent that such vacation time has been accrued during the calendar year of
termination, calculated based upon your base salary at the date of termination,
and (iii) reimbursement of any reasonable business expenses reimbursable under
this letter, to the extent not theretofore reimbursed.

 

2

--------------------------------------------------------------------------------


 

In addition, ICO will provide you the following severance benefits on the
condition that you execute a separation agreement that contains a full release
of claims, in a form acceptable to ICO:

 

·                    continuation of your base salary then in effect, payable in
accordance with the normal payroll practices of ICO in effect on the date of
termination, for a period of six (6) months (“Severance Period”); and

 

·                    in connection with, and immediately prior the date of
termination, ICO shall take steps necessary to accelerate and deem immediately
vested those options granted to you under the Plan in which you would have
vested had you remained actively employed through the Severance Period and all
restricted shares in which you would have vested had you remained actively
employed through the Severance Period, at which point all other unvested options
shall expire; provided, however, this provision does not supersede any Change of
Control provisions for accelerated vesting of stock options under the Plan.

 

For Cause

 

ICO may terminate your employment for Cause at any time upon written notice of
such termination to you setting forth in reasonable detail the nature of such
Cause.  If ICO terminates your employment for Cause, or you resign, then you
will be entitled to a lump sum (less any required deductions) in an amount equal
to (i) your base salary through the date of termination, (ii) the value of your
vacation time not used as of the date of termination to the extent that such
vacation time has been accrued during the calendar year of termination,
calculated based upon your base salary at the date of termination, and
(iii) reimbursement of any reasonable business expenses reimbursable under this
letter, to the extent not theretofore reimbursed.  In addition, upon termination
of your employment by ICO for Cause, any options granted to you, notwithstanding
any prior vesting, shall automatically expire at the time ICO first notifies you
of such termination.

 

Definition of “Cause”

 

“Cause” means dismissal for willful material misconduct or failure to discharge
duties, conviction or confession of a crime punishable by law (except minor
violations), the performance of an illegal act while purporting to act in ICO’s
behalf, or engaging in activities directly in competition or antithetical to the
best interest of ICO, such as dishonesty, fraud, unauthorized use or disclosure
of confidential information or trade secrets.

 

Definition of “Disability”

 

For purposes of this Agreement, “Disability” will mean a medically diagnosed
physical or mental impairment that that renders you incapable (even with
reasonable accommodation) of performing the duties required under this Agreement
for a period of time that is reasonably expected to exceed 8 weeks.  ICO, acting
in good faith, will make the final determination of whether you have a
Disability and, for purposes of making such determination, may require you to
submit yourself to a physical examination by a physician mutually agreed upon by
you and ICO.

 

3

--------------------------------------------------------------------------------


 

Arbitration of Claims

 

You hereby acknowledge and agree that, except as provided below, all disputes
concerning your employment with ICO, the termination thereof, the breach by
either party of the terms of this Letter Agreement or any other matters relating
to or arising from your employment with ICO will be resolved in binding
arbitration in a proceeding in Reston, Virginia, administered by and under the
rules and regulations of National Rules for the Resolution of Employment
Disputes of the American Arbitration Association.  This means that the parties
agree to waive their rights to have such disputes or claims decided in court by
a jury.  Instead, such disputes or claims will be resolved by an impartial AAA
arbitrator.  Both parties and the arbitrator will treat the arbitration process
and the activities that occur in the proceedings as confidential.

 

The arbitration procedure will afford you and ICO the full range of statutory
remedies.  ICO and you will be entitled to discovery sufficient to adequately
arbitrate any covered claims, including access to essential documents and
witnesses, as determined by the arbitrator and subject to limited judicial
review.  In order for any judicial review of the arbitrator’s decision to be
successfully accomplished, the arbitrator will issue a written decision that
will decide all issues submitted and will reveal the essential findings and
conclusions on which the award is based.  The party that is not the
substantially prevailing party, which determination shall be made by the
arbitrator in the event of ambiguity, shall be responsible for paying for the
arbitration filing fee and the arbitrator’s fees.

 

Nothing contained in this section will limit ICO’s or your right to seek relief
in any court of competent jurisdiction in respect of the matters set forth in
the “ICO Employee Proprietary Information and Inventions Agreement.”  We
specifically agree that disputes under the “ICO Employee Proprietary Information
and Inventions Agreement” will not be subject to arbitration unless both parties
mutually agree to arbitrate such disputes.

 

Employment At Will

 

By signing this Letter Agreement, you understand and agree that your employment
with ICO will continue at-will.  Therefore, your employment can terminate, with
or without cause, and with or without notice, at any time, at your option or
ICO’s option, and ICO can terminate or change all other terms and conditions of
your employment, with or without cause, and with or without notice, at any time,
in all cases subject to the other terms and conditions of this Letter
Agreement.  This at-will relationship will remain in effect throughout your
employment with ICO or any of its subsidiaries or affiliates.  The at-will
nature of your employment, as set forth in this paragraph, can be modified only
by a written agreement signed by both ICO’s Chief Executive Officer and you
which expressly alters it.  This at-will relationship may not be modified by any
oral or implied agreement, or by any policies of ICO, practices or patterns of
conduct.

 

4

--------------------------------------------------------------------------------


 

Entire Agreement

 

This Letter Agreement, any stock option agreement between you and ICO, and the
ICO Employee Proprietary Information and Inventions Agreement constitute the
entire agreement, arrangement and understanding between you and ICO on the
nature and terms of your employment with ICO.  This Letter Agreement supersedes
any prior or contemporaneous agreement, arrangement or understanding on this
subject matter, subject to the sixth sentence in this paragraph regarding any
stock option agreement between you and ICO.  By executing this Letter Agreement
as provided below, you expressly acknowledge the termination of any such prior
agreement, arrangement or understanding.  Also, by your execution of this Letter
Agreement, you affirm that no one has made any written or verbal statement that
contradicts the provisions of this Letter Agreement.  In the event of any
inconsistency between the terms contained in this Letter Agreement and the terms
contained in any stock option agreement between you and ICO, the terms contained
in this Letter Agreement will control, and the provisions regarding vesting or
termination contained in your stock option agreements will be superseded by the
provisions of this Letter Agreement to the extent of any conflict.  In addition,
the covenants contained in the ICO Employee Proprietary Information and
Inventions Agreement will also supersede the provisions of any other similar
covenant contained in your stock option agreement to the extent of any
conflict.  This Letter Agreement may be executed in counterparts, each of which
(including any signature transmitted via facsimile or email) shall be deemed to
be an original, and all of which together shall constitute one instrument.

 

We hope that you will accept this offer and look forward to working with you.

 

 

Sincerely,

 

 

 

 

 

By

/s/ J. Timothy Bryan

 

 

  ICO Satellite Services G.P.

 

 

  By:  ICO Services Limited, its partner

 

 

  By:  ICO North America, its parent

 

 

  By:  J. Timothy Bryan

 

 

  Chief Executive Officer

 

Signature of Acceptance:

 

/s/ Michael Corkery

 

Michael Corkery

 

Date:

10-19-07

 

 

5

--------------------------------------------------------------------------------
